Exhibit 10.10

Schedule of Director Compensation Arrangements

The following sets forth the amount of fees payable to outside directors of
Partners Trust Financial Group, Inc. for their services as Directors, effective
April 1, 2005:



Event



Fee







Annual Retainer



$ 15,000

Board Meeting Attended



1,200







Committee Meeting Attended



500







Annual Retainer for the Chairman of the





Audit Committee



19,000







Annual Retainer for the Chairpersons of the





Compensation Committee and the Governance





Committee



16,500







Annual Retainer for the Chairman of the Board



70,000

